Title: From George Washington to Ségur, 4 May 1792
From: Washington, George
To: Ségur, Louis-Philippe, comte de



Sir,
Philadelphia May 4th 1792.

I received with much satisfaction the information of your having made an acquisition in this Country, & of your intentions to take up your residence among us. Your letter of the 30th of Sepr giving me this information, did not get to my hands ’till some time in the last month.
The United States opens, as it were, a new World to those who are disposed to retire from the noise & bustle of the old, & enjoy tranquility & security. And we shall always consider men of your character as among our most valuable acquisitions.
Our connection with France, formed in a gloomy & distressful hour, must ever interest us in the happinss of that nation. We have seen, with true commiseration, those outrages, inseparable from a Revolution, which have agitated the Kingdom, and we have not ceased our most fervent wishes that their termination may be as happy as their progress have been distressing. With great esteem I am, Sir, Yr most Obt Set
